77 F.3d 468
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Steve Allen HALL, Plaintiff-Appellant,v.WEAVER REALTY COMPANY;  Michael R. Holoman;  Kathy Peeler,Defendants-Appellees.
No. 95-1362.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 14, 1996.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.   Robert D. Potter, Senior District Judge.  (CA-92-458-3-P)
Steve Allen Hall, Appellant Pro Se.  William Pinkney Herbert Cary, Wayne A. Logan, John R. Archambault, BROOKS, PIERCE, MCLENDON, HUMPHREY, LEONARD, Greensboro, North Carolina, for Appellees.
W.D.N.C.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges and PHILLIPS, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's order entering judgment in favor of Appellees in this labor employment action.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Hall v. Weaver Realty Co., No. CA-92-458-3-P (W.D.N.C. Jan. 20, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED